— Order of disposition, Family Court, Bronx County (Kaplan, J.), entered on October 16,1981 which, after fact-finding hearings in Westchester County (transferred to the Family Court, Bronx County) determining appellant committed acts which if committed by an adult would constitute criminal possession of stolen property in the third degree, adjudicated appellant a juvenile delinquent and placed him with the Division of Youth for a period of one year, unanimously modified, on the law, so as to vacate the pleas and dismiss those petitions wherein respondent admitted his guilt (Dockets Nos. D413/80, D415/81, D332/81) and the dispositional order is otherwise affirmed, without costs and without disbursements. The final order of disposition was based upon four cases that had originated in the Family Court, Westchester County where the fact-finding determinations were made, after which the cases were consolidated and transferred to the Family Court, Bronx County, for disposition. Three of the fact-finding determinations (Dockets Nos. D413/80, D415/81, D332/81) were founded upon appellant’s admission of the charge; the fourth (Docket No. D453/81) came after trial. The Corporation Counsel concedes, and we agree, that the Westchester Family Court record of the three pleas imparts no assurance that appellant was either adequately advised of his constitutional rights or knowingly waived them. The record shows no opportunity for conference with the appointed attorney or the guardian ad litem. The dialogue of the court and appellant was at best perfunctory. At one of the pleas no effort appears to have been made to notify appellant’s parents (see Family Ct Act, § 741, subd [a]). Since the placement directed by the dispositional order has expired, no purpose would be served by *472a remand. We find no merit to the points raised by appellant concerning the fact-finding determination in Docket No. D453/81. Concur — Sandler, J. P., Carro, Lynch and Milonas, JJ.